


Exhibit 10.36






AvalonBay Communities, Inc.
671 N. Glebe Road, Suite 800
Arlington, VA 22203


May 20, 2014














Dear Tom:


Congratulations on your upcoming retirement from AvalonBay. This letter
agreement (this “Retirement Agreement”) sets forth the terms of your retirement
from AvalonBay Communities, Inc. (the “Company,” a term which, for purposes of
this Retirement Agreement, includes its related or affiliated entities). This
Retirement Agreement shall be effective as of the Effective Date, as that term
is defined in Section 4(e), below, provided you sign and return this agreement
no later than the 22nd day after the date hereof (after such date, the offer of
this Retirement Agreement will expire).


1.    Termination of Employment and Retirement Date. The effective date and time
of the termination of your employment and/or other business relationships with
the Company and any of its related or affiliated entities will be midnight on
May 31, 2014 (such date, the “Retirement Date”). It is noted that the Retirement
Date of May 31, 2014, is your last day as an employee and officer of the
Company, but the Effective Date, as defined in Section 4(e), is the date on
which this Agreement shall become effective and enforceable. By entering into
this Retirement Agreement, you are acknowledging that on the Retirement Date you
will be deemed to have retired and resigned as of such date as an officer of the
Company and, to the extent applicable, as a director and/or officer of all
entities that are related or affiliated to the Company. The terms of this
agreement will govern the obligations of the Company and you following your
departure from the Company.


2.    Payments and Benefits To Be Made to You Under This Agreement. In
consideration of your execution of this Retirement Agreement and the covenants,
obligations and releases undertaken and made by you herein, the Company shall
provide to you the following payments and benefits in accordance with its
current Retirement policy, the terms of the Company’s 1994 Stock Incentive Plan
or the Company’s 2009 Stock and Option Incentive Plan, as applicable
(collectively, the “Stock Incentive Plans”), and the terms of the restricted
stock agreements and employee stock option agreements between the Company and
you:




(a)Pro-rata 2014 Short Term and LTI Bonus. The Company will pay to you, with the
next regularly scheduled payroll cycle after the Effective Date, $225,000, such
amount representing 5/12 of your 2014 target annual bonus of $540,000. The
Company will pay to you, with the first regularly scheduled payroll cycle after
the six month anniversary of the Retirement Date (November 30, 2014), $437,500,
such amount representing 5/12 of the original target dollar value used to
determine the target number of units for your 2012-2014 Performance Award.






    
        




--------------------------------------------------------------------------------




Mr. Thomas J. Sargeant
May 20, 2014
Page 2


(b)    Medical/Dental/Vision Payout. Should you elect to continue medical,
dental and/or vision coverage benefits following the Retirement Date (which
election is made in accordance with the time and other procedures for making
such an election under COBRA), the Company shall pay for the full cost of
premiums for such coverage through November 30, 2014.


(c)    Stock Options and Restricted Stock. Any employee stock options or
restricted stock that you hold will be treated upon the Retirement Date and
thereafter in accordance with the terms of the applicable Stock Incentive Plan
and the terms of the restricted stock agreements and employee stock option
agreements between the Company and you. For clarification, and without limiting
or modifying the foregoing, it is noted that for Retirement, the Stock Incentive
Plans and the terms of such agreements generally provide as follows:


(i) all shares of Restricted Stock will vest on the Effective Date.


(ii) all unvested options will automatically vest as of the Effective Date and
all vested options (including those that vest on the Effective Date) will be
exercisable for a period of twelve (12) months after the Retirement Date, but in
no event past the original ten year term of the options.


It is noted that (i) all performance awards that you hold that are denominated
in performance-based restricted stock units will be forfeited, and (ii) under
applicable tax law, all Incentive Stock Options will be treated as Non-Qualified
Stock Options on and after three months following the Retirement Date.


(d)    Deferred Compensation. Pursuant to the Company’s deferred compensation
plan, the Company will pay to you any amounts owed thereunder in accordance with
the Company’s deferred compensation plan document and your elections thereunder.
    
(e)    401(k) Account. Promptly following the Retirement Date, your 401(k)
account will be processed according to the Company’s 401(k) plan document. The
Company will cooperate with the processing of your 401(k) account should you
decide to roll such account over into another deferred tax account as permitted
under applicable law. The Company will contribute the 401(k) match for 2014
contributions in accordance with the Company’s 401(k) plan document.


(f)    Accrued Vacation. Promptly after the Retirement Date, you will receive
payment for 80 hours of vacation.


(g)     Out-of-Pocket Business Expenses. The Company agrees to reimburse you for
any reasonable out-of-pocket expenses that you incurred on or prior to May 31,
2014, in the performance of your duties as an officer of the Company, provided
that (i) such expenses are of a type that customarily have been reimbursed by
the Company, (ii) you present customary back up documentation such as copies of
invoices, and (iii) you








    


    


    
    




--------------------------------------------------------------------------------




Mr. Thomas J. Sargeant
May 20, 2014
Page 3
    
submit your request and back up documentation to Suzanne Jackstavich in the
Company’s Arlington, VA, reasonably promptly after the Retirement Date.


3.    Offsets For Withholding Tax. You acknowledge that income taxes or other
legally mandated withholding will be due upon the transfer or vesting of stock
or the exercise of stock options and the Company will not be obligated to
deliver to you any share certificates until you have satisfied all withholding
tax obligations. You agree and authorize the Company to withhold cash payments
otherwise due to you under this Retirement Agreement, and to use such withheld
payments for the purpose of satisfying any obligations which you may have for
taxes or other legally mandated withholding until such obligations are fully
satisfied. In the event that the payments withheld are insufficient to satisfy
such obligations, you agree to make any additional payments necessary directly
to the Company until all such obligations are satisfied. The Company will allow
you, should you elect, to have shares withheld to satisfy the tax withholding
obligation that accrues upon the vesting of the shares.
 
4.    Release of Claims. As a condition of qualifying for Retirement and in
consideration of all payments described in this Retirement Agreement, you hereby
covenant and agree as follows:


(a)    You, on behalf of yourself and your successors, heirs, assigns,
executors, administrators and/or estate, hereby knowingly and voluntarily,
irrevocably and unconditionally release, acquit and forever discharge the
Company, its subsidiaries, divisions and related or affiliated entities, and
each of their respective predecessors, successors or assigns, and the current
and former officers, directors, partners, shareholders, representatives,
employees and agents of each of the foregoing (the “Releasees”), from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred), known or unknown, that directly or indirectly arise out of, relate to
or concern your employment or termination of employment with the Company
(“Claims”), which you have, own or hold, or at any time heretofore had, owned or
held against the Releasees up to the date on which you execute this Retirement
Agreement, including without limitation, express or implied, all Claims for:
breach of express or implied contract; promissory estoppel; fraud, deceit or
misrepresentation; intentional, reckless or negligent infliction of emotional
distress; breach of any express or implied covenant of employment, including the
covenant of good faith and fair dealing; interference with contractual or
advantageous relations; or any alleged violation of:


Title VII of the Civil Rights Act of 1964, as amended;
The Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
The Employee Retirement Income Security Act of 1974, as amended;
The Immigration Reform and Control Act, as amended;
The Americans with Disabilities Act of 1990, as amended;
The Age Discrimination in Employment Act of 1967, as amended;
The Workers Adjustment and Retraining Notification Act, as amended;
The Occupational Safety and Health Act, as amended;
The National Labor Relations Act;
The Sarbanes-Oxley Act of 2002;


















--------------------------------------------------------------------------------




Mr. Thomas J. Sargeant
May 20, 2014
Page 4


Genetic Information Nondiscrimination Act of 2008;
Equal Pay Act of 1963, as amended;
The Family and Medical Leave Act of 1993, as amended;
The Fair Labor Standards Act, as amended;
The Consolidated Omnibus Budget Reconciliation Act, as amended;
The Virginia Human Rights Act - Va. Code § 2.2-3900 et seq.;
Virginia Statutory Provisions Regarding Retaliation/Discrimination for Filing a
Workers’ Compensation Claim - Va. Code § 65.2-308(A) and (B);
The Virginia Equal Pay Act - Va. Code § 40.1-28.6;
Virginia Statutory Provisions Regarding Genetic Testing and Genetic
Characteristics - Va. Code § 40.1-28.7:1;
The Virginians With Disabilities Act - Va. Code § 51.5-1 et seq.;
AIDS Testing Law - Va. Code Ann. §32.1-36.1;
Virginia Wage Payment and Hour Laws - Va. Code § 40.1-28.8 et seq. and Va. Code
§ 40.1-29;
Virginia Occupational Safety and Health (VOSH) Law - Va. Code § 40.1-49.3 et
seq.;
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;
Any public policy, contract, tort, or common law;
Any claim for costs, fees, or other expenses including attorneys’ fees;
The Alexandria Human Rights Ordinance;
The Arlington County Human Rights Ordinance;
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;
Any public policy, contract, tort, or common law;
Any claim for costs, fees, or other expenses including attorneys’ fees.


You intend this release to fully discharge the Releasees to the maximum extent
permitted by law.


(b)    You acknowledge that you are releasing unknown claims.


(c)    You represent and warrant that you have not filed any complaints or
charges asserting any Claims against the Releasees with any local, state or
federal agency or court. You further represent and warrant that you have not
assigned or transferred to any person or entity any Claims or any part or
portion thereof.


(d)    You agree that you will not hereafter pursue any Claim against any
Releasee by filing a lawsuit in any local, state or federal court for or on
account of anything which has occurred up to the present time as a result of
your employment, and you shall not seek reinstatement with, or damages of any
nature, severance, incentive or retention pay, attorney's fees, or costs from
the Company or any of the other Releasees; provided, however, that nothing in
this Section 4 shall be deemed to release the Company from any claims that you
may have (i) under this Retirement Agreement, (ii) for indemnification pursuant
to and in accordance with applicable statutes and the by-laws of the Company,
(iii) vested retirement benefits under the terms of qualified employee pension
or defined contribution benefit plans, or (iv) accrued but unpaid wages. Nothing








    




--------------------------------------------------------------------------------




Mr. Thomas J. Sargeant
May 20, 2014
Page 5


in this Retirement Agreement shall be construed to prohibit you from filing a
charge or complaint, including a challenge to the validity of this Retirement
Agreement, with the Equal Employment Opportunity Commission or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission. 


(e)    You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the federal Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”). You also acknowledge that the
consideration given in paragraphs 2(a), 2(b) and 2(c) hereof is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this Retirement Agreement, as required by the
ADEA, that: (a) your waiver and release do not apply to any rights or claims
that may arise after the execution date of this Retirement Agreement; (b) you
have been advised hereby to consult with an attorney prior to executing this
Retirement Agreement; (c) you have twenty-one (21) days to consider this
Retirement Agreement (although you may choose to voluntarily execute this
Retirement Agreement earlier); and (d) you have seven (7) days following the
execution of this Retirement Agreement to revoke this Retirement Agreement. Any
revocation within this period must be submitted, in writing, to Suzanne
Jakstavich, Senior Vice President of Human Resources, 671 North Glebe Road,
Suite 800, Arlington, VA 22203, and state, “I hereby revoke my acceptance of our
letter agreement dated as of May __, 2014, and the release contained therein.”
The revocation must be delivered to and received by the Senior Vice President of
Human Resources or her designee, or mailed to Suzanne Jakstavich and postmarked
within seven (7) calendar days after execution of this Retirement Agreement.
This Retirement Agreement shall not become effective or enforceable until the
revocation period has expired (the “Effective Date”). If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Virginia, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday or legal holiday.


5.    Return of Property. On or before the Retirement Date, to the extent you
have not already done so, (i) you will return to the Company all records,
correspondence, notes, financial statements, computer printouts and other
documents and recorded material of every nature (including copies thereof) that
may be in your possession or control dealing with Confidential Information (as
described in the Company's Code of Business Conduct and Ethics), or other work
product that is proprietary to the Company, including yield matrices, templates
and model documents, and (ii) you will return to the Company all other Company
property. Notwithstanding the foregoing, you may copy and keep your electronic
contacts, personal electronic files, and address book.


6.    Non-Compete and Non-Solicitation Agreement. You agree that for the one (1)
year period following the Retirement Date (A) you will not, without the prior
written consent of the Company, become associated with, or engage in any
“Restricted Activities” with respect to any “Competing Enterprise,” as such
terms are hereinafter defined, whether as an officer, employee, principal,
partner, agent, consultant, independent contractor or shareholder, and (B) you
will not, without the prior written consent of the Company, solicit or attempt
to solicit for employment with or on behalf of any Competing Enterprise, or any
other organization or enterprise, any employee of the Company or any of its
affiliates or any person who was formerly employed by the Company or any of its
affiliates within the preceding six months, unless such




















--------------------------------------------------------------------------------




Mr. Thomas J. Sargeant
May 20, 2014
Page 6




person’s employment was terminated by the Company or any of such affiliates.
“Competing Enterprise,” for purposes of this agreement, shall mean any person,
corporation, partnership, venture or other entity which is engaged in the
business of managing, owning, leasing, or joint-venturing multifamily rental
real estate within 30 miles of multifamily rental real estate owned or under
management by the Company or its affiliates. “Restricted Activities,” for
purposes of this agreement, shall mean executive, managerial, directorial,
administrative, strategic, business development or supervisory responsibilities
and activities relating to any aspects of multifamily rental real estate
ownership, management, multifamily rental real estate franchising, and
multifamily rental real estate joint-venturing.


7.    Litigation Cooperation. You agree to continue to serve the Company as a
litigation consultant and, in connection therewith, to cooperate reasonably with
the Company in (i) the defense or prosecution of any claims or actions which
already have been brought or which may be brought in the future against or on
behalf of the Company and (ii) responding to, cooperating with, or contesting
any governmental audit, inspection, inquiry, proceeding or investigation, which
relate to events or occurrences that transpired during your employment with the
Company. Your cooperation in connection with such claims or actions shall
include, without implication of limitation: promptly notifying the Company in
writing of any subpoena, interview, investigation, request for information, or
other contact concerning events or occurrences that transpired during your
employment with any of the Company; being reasonably available to meet with
counsel for the Company, or any of its affiliates, to prepare for discovery or
trial; to testify truthfully as a witness when reasonably requested and at
reasonable times designated by the Company; and to meet with counsel or other
designated representatives of the Company at reasonable times and places; to
prepare responses to and to cooperate with any Company’s processing of
governmental audits, inspections, inquiries, proceedings or investigations. You
further agree that you shall not voluntarily provide information to or otherwise
cooperate with any individual or entity that is contemplating or pursuing
litigation against any of the Releasees or that is undertaking any investigation
or review of any of the Releasees’ activities or practices; provided, however,
that you may participate in or otherwise assist in any investigation or inquiry
conducted by the EEOC. The Company will try, in good faith, to exercise its
rights under this Section so as not to unreasonably interfere with your personal
schedule or ability to engage in gainful employment. In the event other
commitments preclude you from being available to the Company when requested, you
may decline a Company request for cooperation so long as you promptly provide to
the Company reasonable alternative dates when you will be available to provide
such cooperation. The Company agrees to reimburse you for any reasonable
out-of-pocket expenses that you incur in connection with such cooperation,
subject to reasonable documentation. The Company shall compensate you at an
hourly rate based on your current base salary for time that you reasonably spend
complying with your obligations as a litigation consultant under this Section,
except that the Company shall not, under any circumstances, compensate you for
time spent (i) testifying under oath or (ii) responding to questions from
governmental investigators in a capacity as a fact witness. You acknowledge that
to the best of your knowledge you are not now aware of any violations of law
that have been committed by the Company or, relating to Company business, by any
of its officers or employees.


8.     Confidentiality. In furtherance of your obligations under this Retirement
Agreement, you agree that you shall not disclose, provide or reveal, directly or
indirectly, any confidential or proprietary information concerning the Company,
including without implication of limitation, its operations, plans, strategies
or administration, to any other person or entity unless compelled to do so
pursuant to (a) a valid subpoena or (b) as otherwise required by law,














--------------------------------------------------------------------------------




Mr. Thomas J. Sargeant
May 20, 2014
Page 7


but in either case only after providing the Company, to the attention of its
Executive Vice President-General Counsel, with prior written notice and
opportunity to contest such subpoena or other requirement. Written notice shall
be provided to the Company as soon as practicable, but in no event less than
five (5) business days after you receive notice compelling such disclosure.
    
9.    Exclusivity. This Retirement Agreement sets forth all the consideration to
which you are entitled by reason of your retirement from the Company. Your
letter agreement with the Company dated December 16, 2011, covering certain
terms of your employment with the Company, shall terminate and be of no further
force or effect as of the Effective Date. The “endorsement split dollar life
insurance policy” owned by the Company with respect to you will be governed by
the terms of the Endorsement Split Dollar Life Insurance Agreement between you
and the Company as most recently amended and restated on December 14, 2008.
 
10.    Tax Matters. All payments and other consideration provided to you
pursuant to this Retirement Agreement shall be subject to any deductions,
withholding or tax reporting that the Company reasonably determines to be
required for tax purposes. Nothing in this Agreement shall be construed to
require the Company to make any payments to compensate you for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit. Payments and benefits under this
Agreement will be administered in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended.


11.    Survival. You and the Company agree that the terms set out in this
Retirement Agreement, including but not limited to Sections 6, 7, 8, 9 and 10,
shall survive the signing of this Agreement.


12.    Notices, Acknowledgments, and Other Terms.


(a)    You are advised to consult with an attorney and tax advisor before
signing this Retirement Agreement. You acknowledge that you have been given a
reasonable period of time to consider this Retirement Agreement before executing
it.


(b)    By signing this Retirement Agreement, you acknowledge that you are doing
so voluntarily and knowingly, fully intending to be bound by this Retirement
Agreement. You also acknowledge that you are not relying on any representations
by any representative of the Company concerning the meaning of any aspect of
this Retirement Agreement.


(c)    In the event of any dispute, this Retirement Agreement will be construed
as a whole, will be interpreted in accordance with its fair meaning, and will
not be construed strictly for or against either you or the Company. Section
headings and parenthetical explanations of section references are for
convenience only and shall not be used to interpret the meaning of any provision
or term of this Retirement Agreement.


(d)    The law of the Commonwealth of Virginia, excluding its conflict of laws
principles, will govern any dispute about this Retirement Agreement, including
any interpretation or enforcement of this Retirement Agreement.


(e)    In the event that any provision or portion of a provision of this
Retirement Agreement shall be determined to be illegal, invalid or
unenforceable, the remainder of this Retirement Agreement shall be enforced to
the fullest extent possible and the parties














--------------------------------------------------------------------------------




Mr. Thomas J. Sargeant
May 20, 2014
Page 8


expressly agree that the illegal, invalid or unenforceable provision or portion
of a provision will be amended by a court of competent jurisdiction, or
otherwise thereafter shall be interpreted, to reflect as nearly as possible
without being illegal, invalid or unenforceable the parties’ intent if possible.
If such amendment or interpretation is not possible, the illegal, invalid or
unenforceable provision or portion of a provision will be severed from the
remainder of this Retirement Agreement and the remainder of this Retirement
Agreement shall be enforced to the fullest extent possible as if such illegal,
invalid or unenforceable provision or portion of a provision was not included.


(f)    This Retirement Agreement may be modified only by a written agreement
signed by you and an authorized representative of the Company.


(g)    This Retirement Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and, except as expressly
provided herein, supersedes all prior agreements between the parties with
respect to any related subject matter. It shall be subject to waiver,
modification or amendment only by written instrument duly executed by both
parties.


(h)    This Retirement Agreement shall be binding upon each of the parties and
upon their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of each party and to
their heirs, administrators, representatives, executors, successors, and
assigns.
        
(i)     Notices by the Company to you shall be made to your home address as
reflected in the Company’s records, and notices by you to the Company shall be
made to the attention of the Executive Vice President-General Counsel and
delivered to the Company’s Arlington, Virginia office (or such other address as
you are notified in writing). Notices shall be by a nationally recognized
overnight courier or by certified U.S. mail




[End of Page Text]




















































--------------------------------------------------------------------------------




Mr. Thomas J. Sargeant
May 20, 2014
Page 9


.
    
If you agree to these terms, please sign and date below and return this
Retirement Agreement to the Company’s Senior Vice President of Human Resources.
This Retirement Agreement may be executed in counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Retirement Agreement may be by actual
or facsimile signature.


Sincerely,




AvalonBay Communities, Inc.




By: /s/ Timothy J. Naughton
Name: Timothy J. Naughton
Title: Chief Executive Officer
Dated: May 20, 2014




Accepted and Agreed to:




Signature: /s/ Thomas J. Sargeant
Name: Thomas J. Sargeant
Dated: May 20, 2014




